Citation Nr: 0406160	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cough syncope, 
claimed as blackout spells.

3.  Entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied 
entitlement to service connection for the disabilities 
claimed by the veteran.  

In June 2003, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  


REMAND

At the June 2003 hearing the veteran provided additional 
information with respect to the stressors which he claims he 
was exposed to during military service.  Additional 
development related to verifying the stressors should be 
conducted.  

The veteran also clarified that the disability involved in 
his claim for service connection for the residuals of Agent 
Orange exposure was a skin disorder.  Some of the medical 
evidence obtained does indicate that the veteran has had a 
skin rash.  A VA examination of the veteran should be 
conducted to ascertain if he has a current skin disorder and 
if it is related to Agent Orange exposure during service.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

There is a decision from the Social Security Administration 
(SSA) of record which indicates that the veteran is receiving 
disability benefits.  Some of the disabilities named are also 
at issue in the present appeal.  However, a complete copy of 
all of the underlying medical records relied on in the SSA 
decision have not been obtained.  This must be done.  

The Court has also held, that VA must obtain Social Security 
Administration decisions and records which have bearing on the 
veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 
3 Vet. App. 519 (1993).  

The case is REMANDED to the RO for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities since his separation from 
service.   Specifically inform the 
veteran that he needs to identify where 
he has been treated for, or diagnosed 
with, a skin disorder, PTSD, and blackout 
spells.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file. 

3. The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should request from the 
veteran another statement containing as 
much detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

5.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
The RO should check the hearing 
transcript for information related to the 
veteran's inservice stressors.  This 
summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  See VA 
MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination 
the RO must specifically render a finding 
as to whether the appellant ". . . 
engaged in combat with the enemy."  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
accorded a VA psychiatric examination to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiner, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination should be 
conducted with consideration of the 
criteria for PTSD.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
the examiner determines that the veteran 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.

8. The veteran should be accorded the 
appropriate VA examination for skin 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of skin disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate, if possible, if any 
current skin disorder found to present is 
related to Agent Orange exposure during 
military service.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

9.  The veteran should be accorded the 
appropriate VA examination for syncope 
disorders, possibly a neurologic 
examination.  The report of examination 
should include a detailed account of all 
manifestations of blackout spells and 
cough syncope found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested, if possible, to render an 
opinion as to the etiology of any such 
disorder found to be present.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

10.  Thereafter, the claims must be 
readjudicated.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In



	(CONTINUED ON NEXT PAGE)



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


